DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 21 September 2022.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 1-20 are currently pending and have been examined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Can et al (US 2019/0156153 A1) in view of Teller  et al (US Pub., No., 2010/0179930 A1)

With respect to claim 1, Can teaches  a method for multivariate machine-learning simulations, the method comprising: 
receiving, with a processing device, an input dataset for a marketing simulation performed by trained machine-learning model, (Fig. 11, 1102, discloses teach a machine-learning model using a teaching dataset and paragraph [0129], discloses a machine learning model using a teaching data set (e.g., training dataset).  Examples of the machine-learing model can include  a deep neural-network; a recurrent neural-network, a classifier such as a support vector machine  or nearest neighbor classifier.., etc. [input feature of trained machine learning model].. The teaching dataset can include input-output pairs, where each input-output pair includes (i) input data correlated to (ii) a desired output. The input data can be formed from elements, with each element including one or more words, image portions, sound portions, or any combination of these).
 modifying, with the processing device, the input dataset for use by the trained machine-learning model, wherein modifying (Fig. 11,  1111 discloses generate a modified version of the test input [dataset] that excludes the overlapping elements and paragraph [0141], discloses generate a modified version of the test input …) the input dataset comprises:
 generating a directed graph that includes nodes that represent the input features and edges that link nodes, wherein an edge links a source node to a destination node based on an input feature of the destination node being dependent on an input feature of the source node(Fig. 4, paragraph [0072], disclose control node [source node],  and worker node [destination node] and paragraph [0105], discloses defining directed graphs …, directed graph for example is a set of nodes connected by edges where the edges have a direction associated with..,   ); and  
selecting a subset of potential destination values from the probability distribution based on the subset of potential destination values having a probability that exceeds a probability threshold, (paraph [0138], discloses select for the analysis dataset, the element  that have weight  above a predetermined threshold…, the predetermined threshold can be the top 10% or 20% of elements [potential destination value] and paragraph [0139], discloses the machine-learning model may also provide a confidence score (e.g., a probability such as 94%) indicating how certain the machine-learning model is that is produced the correct classification , see claims 8, 18 and 28, selecting a subset of the pieces of input data that have similarity score above a predefined threshold [selecting a subset of potential destination value ] ) wherein the probability threshold is configured to determine potential destination values corresponding to input features that are more likely than not to occur(paragraph [0135], discloses determine the weight based on the input[potential value] ) .  
updating a weight of the edge between the source node and the destination node, (paragraph [0155], discloses adjusting the connection weight [a weight of the edge between the source node and the destination node].., to decrease the weight for connection [updates a weigh for edge represent the connection] ) a subset of the source value ,   
updating the destination value of the input feature of the destination node as a function of at least  (a) the value of the input feature of the source node (paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight); and 
  applying, with the processing device, the trained machine-learning model to the modified input dataset to produce a predictive output based on the marketing data (Fig. 11, 1114, discloses generate a modified version of the test input that excludes the overlapping elements, and 1116, discloses provide the modified version of the test input to the machine-learning model to determine an effective  of the overlapping elements on the output of the machine learning model).
Can teaches defining the input feature of the destination node having source values having  potential destination values given the input feature of the source node (paragraph [0032], discloses the processing device can determine the weight for an element using the flowing equation ,Fig. 4, paragraph [0072], disclose control node [source node], and worker node [destination node]  and  paragraph [0139], discloses provides the test .., input to the machine-learing model to determine a baseline confidence-score for the machine-learning model.  A baseline confidence-score can be the probability of the predicted class of the original test input.. (e.g., a probability, such as 94%) ) and a baseline confidence-score for the machine-learning model.   A baseline confidence-score can be the probability of the predicted class of the original test input (e.g., before making any changes to the elements of the test input) (paragraph [0139]) .

 Can failed to explicitly teach the corrosinding data comprising marketing data,  wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation, the corrosinding updated weight represent a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented and the corresponding probability of the predicted class includes distribution indicating probabilities of input.  

However, Teller  teaches comprising marketing data   wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation (Fig. 1, paragraph [0029], discloses  facilities 124 may be fed via the feedback facility 150 to the machine learning  facility 120 such as to support the aforementioned iterative feedback loop.    The analytic facilities 124 may include a wide range of analytic tools, such as planning modules 146, business process rules, rules engines, tools for analyzing sales and marketing relationships, supply chain and inventory, paragraph [0033], discloses simulating , paragraph [0037], discloses predicting  consumer behavior and paragraph [0046], discloses the distribution  can be utilized to drive a simulation on  “then-feature” game, which can be utilized to train the agent ..) ) 
wherein the updated weight represents a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented(paragraph [0035] discloses subsequently, actual outcomes may be fed to the machine learning  facility 120, which may iteratively adjust weights  applied to the features from the data sources 102, seeking weighting  that improve the extent to which predicted outcomes match actual outcome [potential destination  value ] …,the value of features relatively emphasizing (by increasing weights ) or de-emphasizing (by reducing weights ) applicable to particular data sources),a probability distribution indicating probabilities of input(paragraph [0046], discloses  features serve  as input to the predication facility 148, which produces probability distributions , theses distribution  can be compared against the actual results for training.. ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  baseline confidence-score can be the probability of the predicted class test input of Can with probability of distribution of Teller  in order  to produce probability of distribution for the score (See Teller, paragraph [0044]).
With respect to claim 2, Can in view of Teller  teaches elements of claim 1, furthermore, Can teaches the method further comprising: 
receiving, by the processing device, a request (paragraph [0075],  discloses request from a control node  and providing a control node [source node with the results  …)  to modify a first input feature represented by the source node (paragraph [0097], discloses control need my accept request for data and transfer the appropriate data..); 
updating the source node to include a new source value based on the request (paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information) ; and 
modifying, with the processing device, the destination value of the destination node linked to the source node based on the new source value and the updated weight(paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information  and  paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight).
With respect to claim 3, Can in view of Teller  teaches elements of claim 2, furthermore, Can teaches the method  further comprising: modifying a subsequent value of a subsequent node linked to the destination node by a subsequent edge based on the destination value and a weight of the subsequent edge linking the destination node and the subsequent node(paragraph [0105], discloses is a set of nodes connected by edges where the edges have a direction associated with them).
With respect to claim 4, Can in view of Teller  teaches elements of claim 1, furthermore, Can teaches the method wherein the trained machine-learning model is   configured to determine whether  a modification to one or more input features increase or decrease the probability relative to probability threshold(paragraph [0155], discloses  increase weight  for node .., decrease a weight for connection ).
	With respect to claim 5, Can in view of Teller  teaches elements of claim 1, furthermore, Can teaches the method wherein generating the directed graph includes: 
defining a score for each edge of a plurality of possible edges, the score representing the correlation between the input feature of the source node and the input feature of the destination node (   paragraph [0155], discloses a weight (e.g., a node weight or connection weigh;  
initiating an empty directed graph that includes the nodes and omits the edges (paragraph [0105], discloses define directed graphs .., and paragraph [0123], discloses the directed graph defined by one or more continuous) ; and 
selecting, by the processing device and for each pair of nodes, an edge from the plurality of possible edges that has a highest score(paragraph [0155], discloses a weight (e.g., a node weight or connection weight).
With respect to claim 6, Can in view of Teller  teaches elements of claim 1, furthermore, Can teaches the method wherein generating the directed graph includes:  executing a sensitivity analysis using the trained machine-learning model; and determining, based on the sensitivity analysis, a sensitivity metric of a first input feature that indicates how sensitive an output of the trained machine-learning model is to the first input feature;  (Fig. 11, 1108, discloses generate an analysis data set based on the weight for the elements,  paragraph [0146], discloses analysis dataset and the test input, and paragraph [0147], discloses analysis dataset in order determine the element influence of the machine-learing model’s output….) and modifying, by the processing device, the first input feature based on the sensitivity analysis (paragraph [0005], discloses generating a modified version of the test input  and paragraph [0141], discloses generate a modified version of the tees input that excludes ..).
With respect to claim 7, Can in view of Teller  teaches elements of claim 1, furthermore, Can teaches the method further comprising: ranking, based on applying the trained machine-learning model to the modified input dataset, the input features based on a degree in which each input feature affected a prediction of the trained machine-learning model(paragraph [0137], discloses rank the subset of the input data in order of similarity to the test input).

With respect to claim 8, Can teaches  a system  for multivariate machine-learning simulations, the system comprising: 
one or more processors(paragraph [0035], discloses a processor or a processing devices); 
a non-transitory computer-readable medium including instructions that when executed by the one or more processors, cause the one or more processor to perform operations (paragraph [0036], discloses machine learing approach may be more efficiently and speedy executed and processed with machine-learing specific processor ..) including: 
receiving, with a processing device, an input dataset for a marketing simulation performed by trained machine-learning model, (Fig. 11, 1102, discloses teach a machine-learning model using a teaching dataset and paragraph [0129], discloses a machine learning model using a teaching data set (e.g., training dataset).  Examples of the machine-learing model can include  a deep neural-network; a recurrent neural-network, a classifier such as a support vector machine  or nearest neighbor classifier.., etc. [input feature of trained machine learning model].. The teaching dataset can include input-output pairs, where each input-output pair includes (i) input data correlated to (ii) a desired output. The input data can be formed from elements, with each element including one or more words, image portions, sound portions, or any combination of these).
 modifying, with the processing device, the input dataset for use by the trained machine-learning model, wherein modifying (Fig. 11,  1111 discloses generate a modified version of the test input [dataset] that excludes the overlapping elements and paragraph [0141], discloses generate a modified version of the test input …) the input dataset comprises:
 generating a directed graph that includes nodes that represent the input features and edges that link nodes, wherein an edge links a source node to a destination node based on an input feature of the destination node being dependent on an input feature of the source node(Fig. 4, paragraph [0072], disclose control node [source node],  and worker node [destination node] and paragraph [0105], discloses defining directed graphs …, directed graph for example is a set of nodes connected by edges where the edges have a direction associated with..,   ); and  
selecting a subset of potential destination values from the probability distribution based on the subset of potential destination values having a probability that exceeds a probability threshold, (paraph [0138], discloses select for the analysis dataset, the element  that have weight  above a predetermined threshold…, the predetermined threshold can be the top 10% or 20% of elements [potential destination value] and paragraph [0139], discloses the machine-learning model may also provide a confidence score (e.g., a probability such as 94%) indicating how certain the machine-learning model is that is produced the correct classification , see claims 8, 18 and 28, selecting a subset of the pieces of input data that have similarity score above a predefined threshold [selecting a subset of potential destination value ] ) wherein the probability threshold is configured to determine potential destination values corresponding to input features that are more likely than not to occur(paragraph [0135], discloses determine the weight based on the input[potential value] ) .  
updating a weight of the edge between the source node and the destination node, (paragraph [0155], discloses adjusting the connection weight [a weight of the edge between the source node and the destination node].., to decrease the weight for connection [updates a weigh for edge represent the connection] ) a subset of the source value ,   
updating the destination value of the input feature of the destination node as a function of at least  (a) the value of the input feature of the source node (paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight); and 
  applying, with the processing device, the trained machine-learning model to the modified input dataset to produce a predictive output based on the marketing data (Fig. 11, 1114, discloses generate a modified version of the test input that excludes the overlapping elements, and 1116, discloses provide the modified version of the test input to the machine-learning model to determine an effective  of the overlapping elements on the output of the machine learning model).
Can teaches defining the input feature of the destination node having source values having  potential destination values given the input feature of the source node (paragraph [0032], discloses the processing device can determine the weight for an element using the flowing equation ,Fig. 4, paragraph [0072], disclose control node [source node], and worker node [destination node]  and  paragraph [0139], discloses provides the test .., input to the machine-learing model to determine a baseline confidence-score for the machine-learning model.  A baseline confidence-score can be the probability of the predicted class of the original test input.. (e.g., a probability, such as 94%) ) and a baseline confidence-score for the machine-learning model.   A baseline confidence-score can be the probability of the predicted class of the original test input (e.g., before making any changes to the elements of the test input) (paragraph [0139]) .   Can failed to explicitly teach the corrosinding data comprising marketing data,  wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation, the corrosinding updated weight represent a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented and the corresponding probability of the predicted class includes distribution indicating probabilities of input.  

However, Teller  teaches comprising marketing data   wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation (Fig. 1, paragraph [0029], discloses  facilities 124 may be fed via the feedback facility 150 to the machine learning  facility 120 such as to support the aforementioned iterative feedback loop.    The analytic facilities 124 may include a wide range of analytic tools, such as planning modules 146, business process rules, rules engines, tools for analyzing sales and marketing relationships, supply chain and inventory, paragraph [0033], discloses simulating , paragraph [0037], discloses predicting  consumer behavior and paragraph [0046], discloses the distribution  can be utilized to drive a simulation on  “then-feature” game, which can be utilized to train the agent ..) ) 
wherein the updated weight represents a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented(paragraph [0035] discloses subsequently, actual outcomes may be fed to the machine learning  facility 120, which may iteratively adjust weights  applied to the features from the data sources 102, seeking weighting  that improve the extent to which predicted outcomes match actual outcome [potential destination  value ] …,the value of features relatively emphasizing (by increasing weights ) or de-emphasizing (by reducing weights ) applicable to particular data sources),a probability distribution indicating probabilities of input(paragraph [0046], discloses  features serve  as input to the predication facility 148, which produces probability distributions , theses distribution  can be compared against the actual results for training.. ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  baseline confidence-score can be the probability of the predicted class test input of Can with probability of distribution of Teller  in order  to produce probability of distribution for the score (See Teller, paragraph [0044]).
With respect to claim 9, Can in view of Teller teaches elements of claim 8, furthermore, Can teaches the system further comprising: 
receiving, by the processing device, a request (paragraph [0075],  discloses request from a control node  and providing a control node [source node with the results  …)  to modify a first input feature represented by the source node (paragraph [0097], discloses control need my accept request for data and transfer the appropriate data..); 
updating the source node to include a new source value based on the request (paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information) ; and 
modifying, with the processing device, the destination value of the destination node linked to the source node based on the new source value and the updated weight(paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information  and  paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight).
With respect to claim 10, Can in view of Teller teaches elements of claim 9, furthermore, Can teaches the system further comprising: modifying a subsequent value of a subsequent node linked to the destination node by a subsequent edge based on the destination value and a weight of the subsequent edge linking the destination node and the subsequent node(paragraph [0105], discloses is a set of nodes connected by edges where the edges have a direction associated with them).
With respect to claim 11, Can in view of Teller  teaches elements of claim 8, furthermore, Can teaches the system wherein the trained machine-learning model is   configured to determine whether  a modification to one or more input features increase or decrease the probability relative to probability threshold(paragraph [0155], discloses  increase weight  for node .., decrease a weight for connection ).
With respect to claim 12, Can in view of Teller teaches elements of claim 8, furthermore, Can teaches the system wherein generating the directed graph includes: 
defining a score for each edge of a plurality of possible edges, the score representing the correlation between the input feature of the source node and the input feature of the destination node (   paragraph [0155], discloses a weight (e.g., a node weight or connection weigh;  
initiating an empty directed graph that includes the nodes and omits the edges (paragraph [0105], discloses define directed graphs .., and paragraph [0123], discloses the directed graph defined by one or more continuous) ; and 
selecting, by the processing device and for each pair of nodes, an edge from the plurality of possible edges that has a highest score(paragraph [0155], discloses a weight (e.g., a node weight or connection weight).
With respect to claim 13, Can in view of Teller teaches elements of claim 8, furthermore, Can teaches the system wherein generating the directed graph includes:  executing a sensitivity analysis using the trained machine-learning model; and determining, based on the sensitivity analysis, a sensitivity metric of a first input feature that indicates how sensitive an output of the trained machine-learning model is to the first input feature;  (Fig. 11, 1108, discloses generate an analysis data set based on the weight for the elements,  paragraph [0146], discloses analysis dataset and the test input, and paragraph [0147], discloses analysis dataset in order determine the element influence of the machine-learing model’s output….) and modifying, by the processing device, the first input feature based on the sensitivity analysis (paragraph [0005], discloses generating a modified version of the test input  and paragraph [0141], discloses generate a modified version of the tees input that excludes ..).
With respect to claim 14, Can in view of Teller teaches elements of claim 8, furthermore, Can teaches the system further comprising: ranking, based on applying the trained machine-learning model to the modified input dataset, the input features based on a degree in which each input feature affected a prediction of the trained machine-learning model(paragraph [0137], discloses rank the subset of the input data in order of similarity to the test input).

With respect to claim 15, Can teaches  a non-transitory computer-readable medium including instructions that when executed by the one or more processors, cause the one or more processor to perform operations (paragraph [0036], discloses machine learing approach may be more efficiently and speedy executed and processed with machine-learing specific processor ..) including: 
receiving, with a processing device, an input dataset for a marketing simulation performed by trained machine-learning model, (Fig. 11, 1102, discloses teach a machine-learning model using a teaching dataset and paragraph [0129], discloses a machine learning model using a teaching data set (e.g., training dataset).  Examples of the machine-learing model can include  a deep neural-network; a recurrent neural-network, a classifier such as a support vector machine  or nearest neighbor classifier.., etc. [input feature of trained machine learning model].. The teaching dataset can include input-output pairs, where each input-output pair includes (i) input data correlated to (ii) a desired output. The input data can be formed from elements, with each element including one or more words, image portions, sound portions, or any combination of these).
 modifying, with the processing device, the input dataset for use by the trained machine-learning model, wherein modifying (Fig. 11,  1111 discloses generate a modified version of the test input [dataset] that excludes the overlapping elements and paragraph [0141], discloses generate a modified version of the test input …) the input dataset comprises:
 generating a directed graph that includes nodes that represent the input features and edges that link nodes, wherein an edge links a source node to a destination node based on an input feature of the destination node being dependent on an input feature of the source node(Fig. 4, paragraph [0072], disclose control node [source node],  and worker node [destination node] and paragraph [0105], discloses defining directed graphs …, directed graph for example is a set of nodes connected by edges where the edges have a direction associated with..,   ); and  
selecting a subset of potential destination values from the probability distribution based on the subset of potential destination values having a probability that exceeds a probability threshold, (paraph [0138], discloses select for the analysis dataset, the element  that have weight  above a predetermined threshold…, the predetermined threshold can be the top 10% or 20% of elements [potential destination value] and paragraph [0139], discloses the machine-learning model may also provide a confidence score (e.g., a probability such as 94%) indicating how certain the machine-learning model is that is produced the correct classification , see claims 8, 18 and 28, selecting a subset of the pieces of input data that have similarity score above a predefined threshold [selecting a subset of potential destination value ] ) wherein the probability threshold is configured to determine potential destination values corresponding to input features that are more likely than not to occur(paragraph [0135], discloses determine the weight based on the input[potential value] ) .  
updating a weight of the edge between the source node and the destination node, (paragraph [0155], discloses adjusting the connection weight [a weight of the edge between the source node and the destination node].., to decrease the weight for connection [updates a weigh for edge represent the connection] ) a subset of the source value ,   
updating the destination value of the input feature of the destination node as a function of at least  (a) the value of the input feature of the source node (paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight); and 
  applying, with the processing device, the trained machine-learning model to the modified input dataset to produce a predictive output based on the marketing data (Fig. 11, 1114, discloses generate a modified version of the test input that excludes the overlapping elements, and 1116, discloses provide the modified version of the test input to the machine-learning model to determine an effective  of the overlapping elements on the output of the machine learning model).
Can teaches defining the input feature of the destination node having source values having  potential destination values given the input feature of the source node (paragraph [0032], discloses the processing device can determine the weight for an element using the flowing equation ,Fig. 4, paragraph [0072], disclose control node [source node], and worker node [destination node]  and  paragraph [0139], discloses provides the test .., input to the machine-learing model to determine a baseline confidence-score for the machine-learning model.  A baseline confidence-score can be the probability of the predicted class of the original test input.. (e.g., a probability, such as 94%) ) and a baseline confidence-score for the machine-learning model.   A baseline confidence-score can be the probability of the predicted class of the original test input (e.g., before making any changes to the elements of the test input) (paragraph [0139]) .   Can failed to explicitly teach the corrosinding data comprising marketing data,  wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation, the corrosinding updated weight represent a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented and the corresponding probability of the predicted class includes distribution indicating probabilities of input.  

However, Teller  teaches comprising marketing data   wherein the input dataset includes input features describing aspects of a marketing scenario to be simulated using the  marketing simulation (Fig. 1, paragraph [0029], discloses  facilities 124 may be fed via the feedback facility 150 to the machine learning  facility 120 such as to support the aforementioned iterative feedback loop.    The analytic facilities 124 may include a wide range of analytic tools, such as planning modules 146, business process rules, rules engines, tools for analyzing sales and marketing relationships, supply chain and inventory, paragraph [0033], discloses simulating , paragraph [0037], discloses predicting  consumer behavior and paragraph [0046], discloses the distribution  can be utilized to drive a simulation on  “then-feature” game, which can be utilized to train the agent ..) ) 
wherein the updated weight represents a correlation between destination marketing input represented by  the subset of the potential destination values and source marketing inputs represented(paragraph [0035] discloses subsequently, actual outcomes may be fed to the machine learning  facility 120, which may iteratively adjust weights  applied to the features from the data sources 102, seeking weighting  that improve the extent to which predicted outcomes match actual outcome [potential destination  value ] …,the value of features relatively emphasizing (by increasing weights ) or de-emphasizing (by reducing weights ) applicable to particular data sources),a probability distribution indicating probabilities of input(paragraph [0046], discloses  features serve  as input to the predication facility 148, which produces probability distributions , theses distribution  can be compared against the actual results for training.. ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  baseline confidence-score can be the probability of the predicted class test input of Can with probability of distribution of Teller  in order  to produce probability of distribution for the score (See Teller, paragraph [0044]).
With respect to claim 16, Can in view of Teller teaches elements of claim 15, furthermore, Can teaches the non-transitory computer readable medium further comprising: 
receiving, by the processing device, a request (paragraph [0075],  discloses request from a control node  and providing a control node [source node with the results  …)  to modify a first input feature represented by the source node (paragraph [0097], discloses control need my accept request for data and transfer the appropriate data..); 
updating the source node to include a new source value based on the request (paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information) ; and 
modifying, with the processing device, the destination value of the destination node linked to the source node based on the new source value and the updated weight(paragraph [0091], discloses update information may be transmitted to the other nodes in a grid to update their stale stored information  and  paragraph [0155], discloses adjusting (a weight (e.g., a node weight [value of the source node])  and  (b) the updated weight(paragraph [0155], discloses adjusting (i) a weight).
With respect to claim 17, Can in view of Teller teaches elements of claim 16, furthermore, Can teaches the non-transitory computer readable medium  further comprising: modifying a subsequent value of a subsequent node linked to the destination node by a subsequent edge based on the destination value and a weight of the subsequent edge linking the destination node and the subsequent node(paragraph [0105], discloses is a set of nodes connected by edges where the edges have a direction associated with them).
With respect to claim 18, Can in view of Teller teaches elements of claim 15, furthermore, Can teaches the non-transitory computer readable medium  wherein the trained machine-learning model is   configured to determine whether  a modification to one or more input features increase or decrease the probability relative to probability threshold(paragraph [0155], discloses  increase weight  for node .., decrease a weight for connection ).
With respect to claim 19, Can in view of Teller teaches elements of claim 15, furthermore, Can teaches the non-transitory computer readable medium wherein generating the directed graph includes: 
defining a score for each edge of a plurality of possible edges, the score representing the correlation between the input feature of the source node and the input feature of the destination node (   paragraph [0155], discloses a weight (e.g., a node weight or connection weigh;  
initiating an empty directed graph that includes the nodes and omits the edges (paragraph [0105], discloses define directed graphs .., and paragraph [0123], discloses the directed graph defined by one or more continuous) ; and 
selecting, by the processing device and for each pair of nodes, an edge from the plurality of possible edges that has a highest score(paragraph [0155], discloses a weight (e.g., a node weight or connection weight).
With respect to claim 20, Can in view of Teller  teaches elements of claim 15, furthermore, Can teaches the non-transitory computer readable medium wherein generating the directed graph includes:  executing a sensitivity analysis using the trained machine-learning model; and determining, based on the sensitivity analysis, a sensitivity metric of a first input feature that indicates how sensitive an output of the trained machine-learning model is to the first input feature;  (Fig. 11, 1108, discloses generate an analysis data set based on the weight for the elements,  paragraph [0146], discloses analysis dataset and the test input, and paragraph [0147], discloses analysis dataset in order determine the element influence of the machine-learing model’s output….) and modifying, by the processing device, the first input feature based on the sensitivity analysis (paragraph [0005], discloses generating a modified version of the test input  and paragraph [0141], discloses generate a modified version of the tees input that excludes ..).

The following prior arts on the record: 

Can et al (US 2019/0156153 A1) discloses machine-learning models and behavior can be visualized. For example, a machine-learning model can be taught using a teaching dataset. A test input can then be provided to the machine-learning model to determine a baseline confidence score of the machine-learning model. Next, weights for elements in the teaching dataset can be determined. An analysis dataset can be generated that includes a subset of the elements that have corresponding weights above a predefined threshold.
Teller  et al (US Pub., No., 2010/0179930 A1) discloses provided herein is a platform for prediction based on extraction of features and observations collected from a large number of disparate data sources that uses machine learning  to reinforce quality of collection, prediction and action based on those predictions.

Hawkins et al (US Pub., No., 2007/0192264 A1) discloses a hierarchy of computing modules is configured to learn a cause of input data sensed over space and time, and is further configured to determine a cause of novel sensed input data dependent on the learned cause.
Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 21 September 2022 with respect to claim(s)  1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682